DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims / Response to Amendment
This action is in reply to the application filed on 05/24/2019.  Claims 5-6, 9-14, 19-24, 26, 28-30, 35-39, 41-42, and 45 are canceled. Claims 1-4, 7-8, 15-18, 25, 27, 31-34, 40, 43-44, and 46 are currently pending and have been examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first biasing member coupled to the first roller and to the second roller and configured to operate in tension” in claim 1. In the instant case, the first biasing member, as shown in the Applicant’s figures, item 150, is interpreted per the Applicant’s disclosure on page 13, paragraph [0046], to be a band made of elastically stretchable material, namely rubber. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a rotation-control member coupled to the frame and movable relative to the frame” in claims 1 and 25.
“a second biasing member, positioned, in compression, between the frame and the rotation-control member” in claims 1 and 25. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-4, 7-8, 15-18, 25, 27, 31-34, 40, 43-44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Benysh et al (U.S. Patent No. 7,263,917) in view of McIlvenna et al (U.S. Patent Application Publication No. 2005/0051000), hereinafter referred to as Benysh and McIlvenna, respectively.
	Regarding claim 1 (Original), Benysh discloses an apparatus (100) for applying pressure to at least a portion of an edge surface (192) (Benysh, figure 2, item 10), which bridges opposing faces (194) of a workpiece (190) (Benysh, column 2, lines 53-57, item 40), the apparatus (100) comprising: 
	a frame (110) (Benysh, figure 2, items 12 and 14); 
	a first roller (120) (Benysh, figure 2, item 32a), coupled to the frame (110) (Benysh, figure 2, item 32a is coupled to item 12), rotatable relative to the frame (110) about a first pivot axis (125) (Benysh, figure 2, item 34a, the roller is rotatable about an rotational axis), and translationally fixed relative to the frame (110) (Benysh, figure 2, the axel, item 34a is fixed to the frame and does not move relative to the frame); 
	a second roller (130) (Benysh, figure 2, item 32b), coupled to the frame (110) (Benysh, figure 2, item 32b is coupled to item 12), rotatable relative to the frame (110) about a second pivot axis (135) (Benysh, figure 2, item 32b is rotatable about an axis through item 34b and through item 30), and translationally fixed relative to the frame (110) (Benysh, figure 2, item 34b is fixed to the frame and does not move relative to the frame), and wherein the second pivot axis (135) is spaced from the first pivot axis (125) along a first axis (101), which intersects and is perpendicular to the first pivot axis (125) and the second pivot axis (135) (Benysh, figure 2, showing items 32a and 32b and the axels have an axis between them and is perpendicular to the rotational axes of items 34a and 32b); 
	a rotation-control member (140) (Benysh, figure 2, item 60), coupled to the frame (110) (Benysh, figure 2, item 60 is couple to item 18 which is part of item 12) and movable relative to the frame (110) (Benysh, figure 2, item 60 is pivotable and moves relative to the frame); 
	a first biasing member (150) (Benysh, figure 2, item 36), coupled to the first roller (120) and to the second roller (130) (Benysh, figure 2, item 36 wraps around rollers item 32a and 32b) and configured to operate in tension (Benysh, column 2, lines 51-52, item 36 is a rubber belt and thus operates in tension); and wherein: 
	when the rotation-control member (140) is at a first location relative to the frame (110), the first roller (120) and the second roller (130) are rotatable relative to the frame (110) (Benysh, column 3, lines 39-64, where when item 60 is in a first position items 32a and 32b are rotated relative to the frame item 12); and 
	when the rotation-control member (140) is at a second location relative to the frame (110), the first roller (120) and the second roller (130) are rotationally fixed relative to the frame (110) (Benysh, column 3, lines 39-64, where when item 60 is in the off or second position, items 32a and 32b are no longer rotatable).
	Benysh does not explicitly disclose a second biasing member, positioned in compression, between the frame and the rotation al control member.
	McIlvenna teaches a fastener gripping tool comprising a frame (McIlvenna, figure 1, items 4 and 6) and a compression spring positioned, in compression, between the frame (McIlvenna, figure 1, item 12).

	Where the rubber band of Benysh is functionally equivalent to the rubber band of the instant application because there are insubstantial differences between the rubber band of the instant application and the rubber band of Benysh.
	Regarding claim 2 (Original), Benysh as modified further discloses the apparatus (100) according to claim 1, wherein the first biasing member (150) is elastically stretchable (Benysh, column 2, lines 52, item 36 is elastically stretchable rubber belt) and is supported by the first roller (120) and by the second roller (130) (Benysh, figure 2 showing item 36 is supported by items 32a and 32b).
	Regarding claim 3 (Original), Benysh as modified further discloses the apparatus (100) according to claim 2, wherein:  the first biasing member (150) has a closed shape (Benysh, figure 2, item 36 is an endless belt and therefore closed); and the first roller (120) and the second roller (130) are circumscribed by the first biasing member (150) and the first biasing member (150) wraps around a portion of the first roller (120) and a portion of the second roller (130) (Benysh, figure 2, showing item 36 circumscribes rollers 32a-b).
	Regarding claim 4 (Original), Benysh as modified further discloses the apparatus (100) according to claim 3, wherein: the first biasing member (150) comprises a first straight portion (151), a second straight portion (152), a first circular-arc portion (153), and a second circular-arc (Benysh, figure 2, showing item 36 as having two straight portions and two arc portions); the first circular-arc portion (153) is in circumferential contact with the first roller (120); the second circular-arc portion (154) is in circumferential contact with the second roller (130); the first straight portion (151) and the second straight portion (152) are parallel to each other and to the first axis (101); the first straight portion (151) and the second straight portion (152) are on opposite sides of the first axis (101); the first straight portion (151) interconnects the first circular-arc portion (153) and the second circular-arc portion (154); and the second straight portion (152) interconnects the first circular-arc portion (153) and the second circular-arc portion (154) (Benysh, figure 2, showing item 36 circumscribing and contacting the rollers items 32a-b).
	Claims 5-6 (Cancelled)
	Regarding claim 7 (Currently Amended), Benysh as modified further discloses the apparatus (100) according to claim 3, wherein the first biasing member (150) is in tension when the first roller (120) and the second roller (130) are circumscribed by the first biasing member (150) and the first biasing member (150) wraps around the portion of the first roller (120) and the portion of the second roller (130) (Benysh, figure 2, item 36 wraps around the rollers items 32a-b and because it is a rubber belt is in tension).
	Regarding claim 8 (Currently Amended), Benysh as modified further discloses the apparatus (100) according to claim 3, wherein, when the rotation-control member (140) is at the second location relative to the frame (110), one portion of the first biasing member (150) is compressed between a portion of the rotation-control member (140) and a portion of the first roller (120) (Banysh, figure 2, a portion of item 36 is compressed against the roller 32a and between item 60) and another portion of the first biasing member (150) is compressed between a (Banysh, figure 2, a portion of item 36 is compressed against the roller 32b and between item 60).
	Claims 9-14 (Cancelled).
	Regarding claim 15 (Currently Amended), Benysh as modified further discloses the apparatus (100) according to claim 3, wherein: when the rotation-control member (140) is at the first location relative to the frame (110), the rotation-control member (140) does not contact the first biasing member (150) (Benysh, column 3, lines 40-64, when item 60 is off, item 60 does not make contact with item 36); and when the rotation-control member (140) is at the second location relative to the frame (110), the rotation-control member (140) contacts the first biasing member (150) (Benysh, column 4, lines 4-8, when item 60 is on, electrical contact exists between item 60, and item 42, contact exists between items 42 and rollers items 32a-b, contact exists between items 32a-b and item 36, thus contact exists between item 60 and item 36 when item 60 is in an on position).
	Regarding claim 16 (Original), Benysh as modified further discloses the apparatus (100) according to claim 2, wherein: the first biasing member (150) has an open shape and comprises a first end (155) and a second end (156), the first end (155) is attached to the first roller (120) at a first attachment point (121), and the second end (156) is attached to the second roller (130) at a second attachment point (131) (Benysh, figure 2, showing item 36 has two ends, each end connected to a roller, either item 32a or 32b).
	Regarding claim 17 (Original), Benysh as modified further discloses the apparatus (100) according to claim 16, wherein the first biasing member (150) is in tension between the first attachment point (121) and the second attachment point (131) (Benysh, column 2, line 52, item 36 is a rubber belt and operates in tension).
Regarding claim 18 (Original), Benysh as modified further discloses the apparatus (100) according to claim 17, wherein the first biasing member (150) is straight when the apparatus (100) is not applying the pressure to at least the portion of the edge surface (192) (Benysh, figure 2, item 36 is shown not deformed and straight when not in use).
	Claims 19-24 (Cancelled).
	Regarding claim 25 (Original), Benysh discloses a method (700) of applying pressure to at least a portion of an edge surface (192), which bridges opposing faces (194) of a workpiece (190) (Benysh, column 2, lines 53-57, item 40), using an apparatus (100) (Benysh, figure 2, item 10) that comprises: 
	a frame (110) (Benysh, figure 2, items 12 and 14); 
	a first roller (120) (Benysh, figure 2, item 32a), coupled to the frame (110) (Benysh, figure 2, item 32a is coupled to item 12), rotatable relative to the frame (110) about a first pivot axis (125) (Benysh, figure 2, item 34a, the roller is rotatable about an rotational axis), and translationally fixed relative to the frame (110) (Benysh, figure 2, the axel, item 34a is fixed to the frame and does not move relative to the frame); 
	a second roller (130) (Benysh, figure 2, item 32b), coupled to the frame (110) (Benysh, figure 2, item 32b is coupled to item 12), rotatable relative to the frame (110) about a second pivot axis (135) (Benysh, figure 2, item 32b is rotatable about an axis through item 34b and through item 30), and translationally fixed relative to the frame (110) (Benysh, figure 2, item 34b is fixed to the frame and does not move relative to the frame), and wherein the second pivot axis (135) is spaced from the first pivot axis (125) along a first axis (101), which intersects and is perpendicular to the first pivot axis (125) and the second pivot axis (135) (Benysh, figure 2, showing items 32a and 32b and the axels have an axis between them and is perpendicular to the rotational axes of items 34a and 32b); 
	a rotation-control member (140) (Benysh, figure 2, item 60), coupled to the frame (110) (Benysh, figure 2, item 60 is couple to item 18 which is part of item 12) and movable relative to the frame (110) (Benysh, figure 2, item 60 is pivotable and moves relative to the frame); 
	a first biasing member (150) (Benysh, figure 2, item 36), coupled to the first roller (120) and to the second roller (130) (Benysh, figure 2, item 36 wraps around rollers item 32a and 32b) and configured to operate in tension (Benysh, column 2, lines 51-52, item 36 is a rubber belt and thus operates in tension); and wherein: 
	when the rotation-control member (140) is at a first location relative to the frame (110), the first roller (120) and the second roller (130) are rotatable relative to the frame (110) (Benysh, column 3, lines 39-64, where when item 60 is in a first position items 32a and 32b are rotated relative to the frame item 12); and 
	when the rotation-control member (140) is at a second location relative to the frame (110), the first roller (120) and the second roller (130) are rotationally fixed relative to the frame (110) (Benysh, column 3, lines 39-64, where when item 60 is in the off or second position, items 32a and 32b are no longer rotatable),
	the method (700) comprising steps of: aligning the apparatus (100) with the workpiece (190) (Benysh, column 3, lines 65-67), such that the edge surface (192) of the workpiece (190) is centered along a second axis (102) that is perpendicular to the first axis (101) and that extends between the first pivot axis (125) of the first roller (120) and the second pivot axis (135) of the second roller (130) (Benysh, figure 2, fastener is set between rollers 32a and 32b); positioning the rotation-control member (140) at a first location relative to the frame (110), such that the first  (Benysh, column 3, lines 45-49); with the rotation-control member (140) positioned at the first location relative to the frame (110), moving the apparatus (100) and the workpiece (190) relative to each other, such that the workpiece (190) is received between the first roller (120) and the second roller (130) (Benysh, figure 2, fastener is set between rollers 32a and 32b), stretching the first biasing member (150) so that the first biasing member (150) applies pressure to at least the portion of the edge surface (192) of the workpiece (190) (Benysh, column 4, lines 7-14), while the first roller (120) and the second roller (130) apply equal and opposite forces to opposing faces (194) of the workpiece (190) (Benysh, column 4, lines 7-14); and positioning the rotation-control member (140) at a second location relative to the frame (110) (Benysh, column 3, lines 43-49 teaching that the switch is in an off position to turn off the motor), such that the first roller (120) and the second roller (130) are rotationally fixed relative to the frame (110) (Benysh, column 3, lines 43-49 teaching that when the switch is off, the rollers are rotationally fixed), creating a frictional coupling between the apparatus (100) and the workpiece (190), which maintains the pressure, applied to at least the portion of the edge surface (192) by the first biasing member (150) (Benysh, column 4, lines 9-22).
	Benysh does not explicitly disclose a second biasing member, positioned in compression, between the frame and the rotation al control member.
	McIlvenna teaches a fastener gripping tool comprising a frame (McIlvenna, figure 1, items 4 and 6) and a compression spring positioned, in compression, between the frame (McIlvenna, figure 1, item 12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Benysh with the teachings of McIlvenna to incorporate a 
	Where the rubber band of Benysh is functionally equivalent to the rubber band of the instant application because there are insubstantial differences between the rubber band of the instant application and the rubber band of Benysh.
	Claim 26 (Cancelled).
	Regarding claim 27 (Currently Amended), Benysh as modified further discloses the method (700) according to claim 25, wherein the step of positioning the rotation-control member (140) at the first location relative to the frame (110) comprises a step of compressing the second biasing member (160) (Benysh, column 3, lines 50-63 teaches closing the handles) (McIlvenna, figure 1 showing that when the handles are compressed, the biasing member is also compressed).
	Claims 28-30 (Cancelled).
	Regarding claim 31 (Original), Benysh as modified further discloses the method (700) according to claim 25, wherein: the first biasing member (150) has a closed shape (Benysh, figure 2, item 36 is a closed band); and the first roller (120) and the second roller (130) are circumscribed by the first biasing member (150) and the first biasing member (150) wraps around a portion of the first roller (120) and a portion of the second roller (130) (Benyesh, figure 2, item 36 wraps around items 32a and 32b).
	Regarding claim 32 (Original), Benysh as modified further discloses the method (700) according to claim 31, wherein: prior to the step of moving the apparatus (100) and the (Benysh, figure 2, showing the configuration before a fastener is gripped), such that the workpiece (190) is received between the first roller (120) and the second roller (130), the first biasing member (150) comprises a first straight portion (151), a second straight portion (152), a first circular-arc portion (153), and a second circular-arc portion (154) (Benysh, figure 2, showing item 36 having two straight portions and two arc portions around); the first circular-arc portion (153) is in circumferential contact with the first roller (120); the second circular-arc portion (154) is in circumferential contact with the second roller (130); the first straight portion (151) and the second straight portion (152) are parallel to each other and to the first axis (101);  the first straight portion (151) and the second straight portion (152) are on opposite sides of the first axis (101); the first straight portion (151) interconnects the first circular-arc portion (153) and the second circular-arc portion (154); and the second straight portion (152) interconnects the first circular-arc portion (153) and the second circular-arc portion (154) (Benysh, figure 2, showing item 36 circumscribes rollers items 32a and 32b).
	Regarding claim 33 (Currently Amended), Benysh as modified further discloses the method (700) according to claim 31, wherein the step of moving the apparatus (100) and the workpiece (190) relative to each other, such that the workpiece (190) is received between the first roller (120) and the second roller (130) (Benysh, column 3, line 65 – column 4, line 1), comprises a step of positioning a first portion (157) of the first biasing member (150) between the workpiece (190) and the first roller (120) and a step of positioning a second portion (158) of the first biasing member (150) between the workpiece (190) and the second roller (130) (Benysh, column 4, lines 7-8 teaching item 36 is deformed to the rollers items 32a and 32b).
	Regarding claim 34 (Original), Benysh as modified further discloses the method (700) according to claim 33, wherein: the step of positioning the first portion (157) of the first biasing (Benysh, column 4, lines 7-8 teaching item 36 is deformed by the fastener).
	Claims 35-39 (Cancelled).
	Regarding claim 40 (Original), Benysh as modified further discloses the method (700) according to claim 25, wherein: the first biasing member (150) has an open shape and comprises a first end (155) and a second end (156), the first end (155) is attached to the first roller (120) at a first attachment point (121), and the second end (156) is attached to the second roller (130) at a second attachment point (131) (Benysh, figure 2, showing item 36 is connected to items 32a and 32b at each end of the belt).
	Claims 42-42 (Cancelled).
	Regarding claim 43 (Currently Amended), Benysh as modified further discloses the method (700) according to claim 40, wherein the step of moving the apparatus (100) and the workpiece (190) relative to each other, such that the workpiece (190) is received between the first roller (120) and the second roller (130), comprises moving the first biasing member (150) away from the first axis (101) (Benysh, column 4, lines 7-8 teaching item 36 is deformed by the fastener and is biased away from the first axis).
	Regarding claim 44 (Original), Benysh as modified further discloses the method (700) according to claim 43, wherein the step of moving the apparatus (100) and the workpiece (190) (Benysh, column 4, lines 7-8 teaching item 36 is deformed by the fastener and that item 36 conforms to the fastener).
	Claim 45 (Cancelled).
	Regarding claim 46 (Currently Amended), Benysh as modified further discloses the method (700) according to claim 40, wherein the step of moving the apparatus (100) and the workpiece (190) relative to each other, such that the workpiece (190) is received between the first roller (120) and the second roller (130), further comprises compressing and elastically deforming at least one of the first roller (120) or the second roller (130) against the workpiece (190) (Benysh, figure 2, item 32a the material of item 32 is elastically deformable).
Conclusion
The Office may look favorably on the instant application should the Applicant positively recite the channel of the clamp, as shown in the Applicant’s figures 1A and 1B item 112, and further positively recite more structure regarding the rotation-control member such as the shape or how the rotation control member surrounds the rollers and contacts the rollers on the bottom.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davies et al (U.S. Patent Application Publication No. 2014/0216836) teaches a frame with at least two rollers, a rubber belt, a rotation control member of the belt.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723